On Rehearing.
(February 20, 1893.)
PARDEE, Circuit Judge.
In this case an application for a rehearing has been made on the ground that wo erred in sustaining the ruling of the trial court as to the admission of expert evidence. On the trial a question, to the jury was as to the effect of defendant’s embankment during the overflow of 1890 on the flow or passage of water in its usual course. It could only be proved from personal observation or experience. Those who bad observed the flow of the river before and after the embankment were, in the nature of things, the best witnesses. The witness whose evidence was admitted on this subject over the defendant’s objections testified from both observation and experience. He was an expert for the case; not a scientific one, but a practical one. His opportunities for observation and the character and sufficiency of his experience were fully shown. It was for the jury to determine the weight to Which his opinion was entitled. As a matter of law7, the qualification of a witness to testify as to cause and effect in a given case is a question for the trial judge, and his ruling will not be disturbed unless clearly erroneous. “Whether a witness called to testify to any matter of opinion has such qualifications and knowledge as to make his testimony admissible is a preliminary question for the judge presiding at the trial, and *634Ms decision of it is conclusive, unless clearly shown to be erroneous in a matter of law.” Manufacturing Co. v. Phelps, 130 U. S. 520, 9 Sup. Ct. Rep. 601, citing Perkins v. Stickney, 132 Mass. 217; Sorg v. German Congregation, 63 Pa. St. 156. The Massachusetts case holds that the decision of the trial judge is conclusive, unless it appears upon the evidence to have been erroneous, or to have been founded upon some error in law; citing Nunes v. Perry, 113 Mass. 274, and Com. v. Sturtivant, 117 Mass. 122. In Sorg v. German Congregation, supra, it is said:
“This preliminary question of fact as to whether a witness is an expert qualified, to pronounce an opinion, as we have held in Oil Oo. v. Gilson, (decided in this term,) must, in a great measure, he confided in the discretion of the court below trying the cause, and we will not reverse either on account of admission or rejection of such evidence unless in a clear and strong case.”
In Oil Co. v. Gilson, 63 Pa. St. 146, referred to, it is said:-
“An expert, as the word imports, is one having had experience. No clearly-defined rule is to be found in the books as to what constitutes an expert. Much depends upon the nature of the question in regard to which an opinion is asked. There are some matters of which every man with ordinary opportunities of observation is able to form a reliable opinion. Wilkinson v. Moseley, 30 Ala. 562; De Witt v. Barly, 17 N. Y. 340. It is not necessary, as it is said in one case, to call a drover or butcher to prove the value of a cow, (Railroad Co. v. Irvin, 27 Ill. 178;) nor is it imperatively required that the business or profession of the witness should be that which would enable him to form an opinion, (Van Deusen v. Young, 29 Barb. 9; Smith v. Hill, 22 Barb. 656; Price v. Powell, 3 N. Y. 322; Fowler v. Middlesex, 6 Allen, 92.) * * * While undoubtedly it must appear that the witness has enjoyed some means of special knowledge or experience, no rule can be laid down in the nature of things as to the extent of it. It must be for the jury to judge of the weight to which his opinion is entitled.”
Our decision in this case seems not only to be based upon reason and the common sense of the case, but upon approved authority.
A rehearing is refused.